Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Susnjara, US6390900.
Regarding claim 1,  Susnjara discloses a worktable which supports the glass sheet while the edges are subjected to grinding and polishing (Element 20 on a table shown in Fig 2), wherein an X-axis is a direction of lateral movement on a plane of a glass sheet on the worktable, a Y-axis is a direction of longitudinal movement on the plane which is perpendicular to the X-axis, and a Z-axis is a direction of vertical movement with respect to the plane (The device shown in Fig 2 having X-axis, Y-axis, and Z-axis); a rotary table movable along the X-axis and the Y-axis (rotary table 18  moving along the X-axis of tracks 16 and 17, Fig 2 and 1:29-33) , the rotary table having a rotary table axis of rotation (rotary table axis of element 18, Fig 1); a first spindle and a second spindle mounted to the rotary table having a common spindle axis of rotation about which the first spindle and the second spindle rotate (Fig 2)

    PNG
    media_image1.png
    577
    931
    media_image1.png
    Greyscale
, the common spindle axis of rotation orthogonal to the rotary table axis of rotation (Fig 2); and a grinding wheel mounted on the first spindle and a polishing wheel mounted on the second spindle (1:44-47), the grinding wheel configured to grind an edge of the glass sheet with the common spindle axis of rotation parallel to the Z-axis and the polishing wheel configured to polish an edge of the glass sheet with the common spindle axis of rotation parallel to the X-axis. (device disclosed by Susnjara is capable of the grinding wheel configured to grind an edge of the glass sheet with the common spindle axis of rotation parallel to the Z-axis and the polishing wheel configured to polish an edge of the glass sheet with the common spindle axis of rotation parallel to the X-axis)
Regarding claim 11, Susnjara discloses each and every limitation set forth in claim 1. Furthermore, Susnjara discloses the rotary table is mounted on a gantry movable along the y-axis and the rotary table is movable along the x-axis.  (Fig 2 and 1:29-33 )
Regarding claim 12, Susnjara discloses each and every limitation set forth in claim 11. Furthermore, Susnjara discloses the gantry movable along a y-axis carriage, and the rotary table is movable along an x-axis carriage. (Fig 2 and 1:29-33 )
Regarding claim 13,   Susnjara discloses supporting a glass sheet on a surface (by means of Element 20 on a table shown in Fig 2 ), wherein an X-axis is a direction of lateral movement on a plane of a glass sheet on the surface, a Y-axis is a direction of longitudinal movement on the plane which is perpendicular to the X-axis and a Z-axis is a direction of movement orthogonal to the plane  (The device shown in Fig 2 having X-axis, Y-axis, and Z-axis); grinding the edge of the glass sheet with a grinding wheel mounted on one end of a first spindle (Fig 2 wherein the first spindle has been interpreted as the spindle fixed to element 30 ), the first spindle oriented along the Z-axis during grinding and the grinning wheel comprising a peripheral edge that contacts the edge of the glass sheet during grinding  (Fig 2); and polishing the edge of the glass sheet with an end face of a polishing wheel mounted on one end of a second spindle, the second spindle positioned parallel to the plane during polishing .  (1:44-47 wherein the device disclosed by Susnjara would be capable of performing a polishing step such as sanding )
Regarding claim 21, Susnjara discloses each and every limitation set forth in claim 13. Furthermore, Susnjara discloses forming a hole in the glass sheet with a hole drilling tool coupled to the first spindle or the second spindle.  (1:44-47)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 6-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara, US6390900 in view of Wolgram , US9409271.
Regarding claim 2,  Susnjara discloses each and every limitation set forth in claim 1. However, Susnjara does not discloses a plurality of first peripheral liquid cooling nozzles arranged in a ring, the first 
Wolgram teaches a machining tool 13 having plurality of peripheral liquid cooling nozzles 11. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the device disclosed by Susnjara to have incorporated a plurality of first peripheral liquid cooling nozzles arranged in a ring adjacent the first spindle and positioned to direct cooling liquid toward a peripheral edge of the grinding wheel as taught by Wolgram in order to have an adjustable coolant nozzles while keeping the machining tool cool during operation increasing its life span. 
Regarding claim 3, Susnjara in view of Wolgram discloses each and every limitation set forth in claim 2. However, Susnjara in view of Wolgram does not explicitly disclose a plurality of second peripheral liquid cooling nozzles arranged in a ring, the second peripheral liquid cooling nozzles adjacent the second spindle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated a plurality of second peripheral liquid cooling nozzles arranged in a ring, the second peripheral liquid cooling nozzles adjacent the second spindle , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art in order to perform the same function of keeping the machining tool cool during operation increasing its life span.
Regarding claim 6, Susnjara in view of Wolgram discloses each and every limitation set forth in claim 2.  Furthermore, Wolgram teaches the plurality of first peripheral liquid cooling nozzles includes four cooling nozzles. (Fig 1)
Regarding claim 7, Susnjara in view of Wolgram discloses each and every limitation set forth in claim 2.  However, Susnjara in view of Wolgram does not disclose the plurality of first peripheral liquid cooling nozzles includes six cooling nozzles. It would have been obvious to one having ordinary skill in 
Regarding claim 14, Susnjara discloses each and every limitation set forth in claim 13.  However, Susnjara does not disclose directing cooling fluid at the peripheral edge of the grinding wheel with a plurality of first peripheral liquid cooling nozzles arranged in a ring, the first peripheral liquid cooling nozzles adjacent the peripheral edge of the grinding wheel. 
Wolgram teaches a machining tool 13 having plurality of peripheral liquid cooling nozzles 11. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the device disclosed by Susnjara to have incorporated a plurality of first peripheral liquid cooling nozzles arranged in a ring adjacent the first spindle and positioned to direct cooling liquid toward a peripheral edge of the grinding wheel as taught by Wolgram in order to have an adjustable coolant nozzles while keeping the machining tool cool during operation increasing its life span. 
Claim 4-5 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara, US6390900 in view of Wolgram , US9409271 and further in view of Toyama, JP2004349675.
Regarding claim 4,
Toyama teaches fluid dispensing directed for the grinding tool by means of element 7 and furthermore, a fluid dispensing apparatus directed towards an edge of the workpiece by means of element 2. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Susnjara in view of Wolgram to have further incorporated remote liquid cooling nozzle positioned remotely from the grinding wheel and the polishing wheel and positioned in direct cooling liquid toward an edge of the glass sheet as taught by Toyama in order to increase smooth processing of the workpiece resulting in desired physical properties of the workpiece with ample flow of fluids. 
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated a plurality of remote liquid cooling nozzles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art in order to perform the same function of keeping the machining tool cool during operation increasing smooth processing of the workpiece.
Regarding claim 5, Susnjara in view of Wolgram and further in view of Toyama discloses each and every limitation set forth in claim 4. Furthermore, Susnjara in view of Wolgram and further in view of Toyama discloses the plurality of first peripheral liquid nozzles and remote liquid cooling nozzles are configured to be activated during grinding of the glass sheet. (operationally the plurality of first peripheral liquid nozzles and remote liquid cooling nozzles are capable of being activated during grinding of the glass sheet)
Regarding claim 15,
Toyama teaches fluid dispensing directed for the grinding tool by means of element 7 and furthermore, a fluid dispensing apparatus directed towards an edge of the workpiece by means of element 2. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Susnjara in view of Wolgram to have further incorporated remote liquid cooling nozzle positioned remotely from the grinding wheel and the polishing wheel and positioned in direct cooling liquid toward an edge of the glass sheet as taught by Toyama in order to increase smooth processing of the workpiece resulting in desired physical properties of the workpiece with ample flow of fluids. 
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated a plurality of remote liquid cooling nozzles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art in order to perform the same function of keeping the machining tool cool during operation increasing smooth processing of the workpiece.
Regarding claim 16, Susnjara in view of Wolgram and further in view of Toyama discloses each and every limitation set forth in claim 15. Furthermore, Susnjara in view of Wolgram and further in view of Toyama teaches directing cooling fluid at the edge during grinding with the plurality of remote liquid cooling nozzles positioned remotely form the edge of the glass sheet. (during operation of the device disclosed by Susnjara in view of Wolgram and further in view of Toyama would be capable of directing cooling fluid at the edge during grinding  process)
Regarding claim 17, Susnjara in view of Wolgram and further in view of Toyama discloses each and every limitation set forth in claim 15. Furthermore, Susnjara discloses moving the first spindle and the second spindle relative to the glass sheet in a direction along the Y-axis during grinding and polishing of the edge of the glass sheet. (Fig 2 and 1:29-33 )
Regarding claim 18,  , Susnjara in view of Wolgram and further in view of Toyama discloses each and every limitation set forth in claim 17. Furthermore, Susnjara  discloses the first spindle and second spindle rotate about a common spindle axis of rotation.  (by means of rotation of element 18, Fig 2)
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara, US6390900 in view of Adams, US2337435.
Regarding claim 8,  Susnjara discloses each and every limitation set forth in claim 1.  the grinding wheel comprises a cylindrical wheel including a peripheral grinding edge. (Fig 3)
However, Susnjara does not disclose the polishing wheel comprises a cup wheel including a peripheral polishing edge and a polishing end face. 
Adams discloses an apparatus for surfacing glass having  a cup shape with peripheral polishing edge and a polishing end face . (element with rim 51, Figs 2-3 )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified the polishing wheel disclosed by Susnjara to have further incorporated a polishing wheel comprises a cup wheel including a peripheral polishing edge and a polishing end face as taught by Adams in order to circulate the liquid form liquid nozzle while performing the polishing process for proper distribution of the liquid. (inferred from 4:45-50)
Regarding claim 9, Susnjara in view of Adams discloses each and every limitation set forth in claim 8. Furthermore, Susnjara in view of Adams teaches the first spindle and the grinding wheel are configured to contact an edge of the glass sheet by the peripheral grinding edge during grinding and the second spindle and the polishing wheel are configure to contact an edge of the glass sheet by the polishing end face. (device disclosed by Susnjara in view of Adams would be capable of  having the first spindle and the grinding wheel are configured to contact an edge of the glass sheet by the peripheral grinding edge during grinding and the second spindle and the polishing wheel are configure to contact an edge of the glass sheet by the polishing end face)
Regarding claim 10,  Susnjara in view of Adams discloses each and every limitation set forth in claim 9. Furthermore, Adams teaches the polishing end face of the cup wheel comprises a slotted surface.  (grooves 53 and 55 , Fig 3)
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara, US6390900 in view of Wolgram , US9409271 and further in view of Toyama, JP2004349675 and further in view of Adams, US2337435.
Regarding claims 19 and 20,  Susnjara in view of Wolgram and further in view of Toyama discloses each and every limitation set forth in claim 15.  However, , Susnjara in view of Wolgram and further in view of Toyama does not disclose the polishing wheel is a cup wheel and the cup wheel comprises slots on the end face thereof.  
Adams discloses an apparatus for surfacing glass having  a cup shape with peripheral polishing edge and a polishing end face having grooves . (element with rim 51, Figs 2-3 )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified the polishing wheel disclosed by Susnjara to have further incorporated a polishing wheel comprises a cup wheel including a peripheral polishing edge and a polishing end face as taught by Adams in order to circulate the liquid form liquid nozzle while performing the polishing process for proper distribution of the liquid. (inferred from 4:45-50)
Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara, US6390900.
Regarding claim 22, Susnjara discloses each and every limitation set forth in claim 13. However , Susnjara does not disclose a result of the edge being a finished edge after grinding and polishing , the finished edge having an average roughness of less than about .2 micrometers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the edge being a finished edge after grinding and polishing , the finished edge having an average roughness of less than about .2 micrometers, since it has been held that where the general conditions of a claim are 
Regarding claim 23, Susnjara discloses each and every limitation set forth in claim 13. However , Susnjara does not disclose the glass sheet comprises SiO2 in a range of 50 mol% to 80 mol% , Al2O3 in a range of 0 mol% to 20 mol% and B2O3 in a range of 0 mol% to 25 mol%, and less than 50 ppm by weight Fe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the glass sheet comprises SiO2 in a range of 50 mol% to 80 mol% , Al2O3 in a range of 0 mol% to 20 mol% and B2O3 in a range of 0 mol% to 25 mol%, and less than 50 ppm by weight Fe, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723